Exhibit 10.1
 
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made effective
as of October 24, 2012, by and among WILHELMINA INTERNATIONAL, INC., a Delaware
corporation, (“Borrower”), AMEGY BANK NATIONAL ASSOCIATION, a national banking
association (“Bank”), and each of the Guarantors set forth on the signature
pages hereof (each a “Guarantor”, and collectively the “Guarantors”).
 
RECITALS
 
A.           Borrower and Bank entered into that certain Credit Agreement dated
as of April 20, 2011, as amended by First Amendment to Credit Agreement dated as
of January 1, 2012 (the “Credit Agreement”).
 
B.           In connection with the Credit Agreement, Borrower executed and
delivered to Bank that certain Amended and Restated Line of Credit Promissory
Note dated as of January 1, 2012, in the stated principal amount of
$1,500,000.00 (the “Existing Line of Credit Note”).
 
C.           In connection with the Credit Agreement, (i) Guarantors (other than
Wilhelmina Creative, LLC) executed and delivered to Bank that certain Unlimited
Guaranty Agreement dated April 20, 2011, and (ii) Wilhelmina Creative, LLC, at
the time of its formation as an additional subsidiary of Borrower, executed and
delivered to Lender pursuant to Section 4.14 of the Credit Agreement that
certain Unlimited Guaranty Agreement dated effective as of May 25, 2012 (the
“Guaranty Agreements”).
 
D.           Borrower has requested Bank (i) to extend additional credit to
Borrower, (ii) to extend the maturity date of the Existing Line of Credit Note
and (iii) to amend the Credit Agreement in certain respects, and Bank has agreed
to the same upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1.  Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as assigned to
them in the Credit Agreement, as amended hereby.
 
ARTICLE II
AMENDMENTS
 
Section 2.1.  Amendment to Section 1.1(a) and (b) of the Credit
Agreement.  Sections 1.1(a) and (b) of the Credit Agreement are hereby amended
and restated in their entirety to hereafter read as follows.
 
“(a)           Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including October 24, 2015 not to exceed at any time the aggregate
principal amount of Five Million and No/100 Dollars ($5,000,000.00) (“Line of
Credit”), the proceeds of which shall be used (i) to pay fees and expenses
incurred in connection with this Agreement and the transaction contemplated
hereby, and (ii) for working capital and other general business purposes of
Borrower.  Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a Second Amended and Restated Line of Credit Promissory
Note dated as of October 24, 2012, in the stated principal amount of
$5,000,000.00 (as such promissory note may be amended, restated, refinanced or
otherwise modified from time to time, the “Line of Credit Note”), all terms of
which are incorporated herein by this reference.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Limitation on Borrowings.  Outstanding borrowings under the Line
of Credit, to a maximum of the principal amount set forth above, shall not at
any time exceed the then-current borrowing base (the “Borrowing Base”) equal to
the following amount as determined in good faith by Bank based upon a Borrowing
Base Certificate (herein so called) in the form of Exhibit A attached hereto and
incorporated herein by reference or in such other form as may be acceptable to
Bank and such other information as Bank may consider relevant to such
determination: the lesser of (i) $5,000,000.00 or (ii) an amount equal to
seventy-five percent (75%) of the aggregate value of Borrower’s Eligible
Accounts Receivable, (which lesser amount, as of any date of determination, is
hereinafter called the “Borrowing Base Amount”).  All of the foregoing shall be
determined by Bank upon receipt and review of all collateral reports required
hereunder and such other documents and collateral information as Bank may from
time to time reasonably require.  Borrower acknowledges that the Borrowing Base
was established by Bank with the understanding that, among other items, the
aggregate of all returns, rebates, discounts, credits and allowances for the
immediately preceding three (3) months at all times shall be less than five
percent (5%) of Borrower’s aggregate gross sales for said period.  If such
dilution of Borrower’s accounts for the immediately preceding three (3) months
at any time exceeds five percent (5%) of Borrower’s aggregate gross sales for
said period, or if there at any time exists any other matters, events,
conditions or contingencies which Bank reasonably believes may affect payment of
any portion of any Borrower’s accounts, Bank, in its sole discretion, may reduce
the foregoing advance rate against Eligible Accounts Receivable to a percentage
appropriate to reflect such additional dilution and/or establish additional
reserves against Borrowers’ Eligible Accounts Receivable.
 
As used herein, “Eligible Accounts Receivable” shall mean and consist solely of
trade accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:
 
(i)           any account which is unpaid more than ninety (90) days past the
initial invoice date therefor;
 
(ii)          that portion of any account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;
 
(iii)         any account which represents an obligation of any state or
municipal government or of the United States government or any political
subdivision thereof;
 
(iv)         any account which represents an obligation of an account debtor
located in a foreign country;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(v)         any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;
 
(vi)        that portion of any account, which represents interim or progress
billings or retention rights on the part of the account debtor;
 
(vii)       any account which represents an obligation of any account debtor
when twenty percent (20%) or more of Borrower’s accounts from such account
debtor are not eligible pursuant to (i) above;
 
(viii)      that portion of any account from an account debtor which represents
the amount by which such Borrower’s total accounts from said account debtor
exceeds twenty percent (20%) of Borrower’s total accounts; or
 
(ix)         any account deemed ineligible by Bank when Bank, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.”
 
Section 2.2.           Addition to Section 1.2 of the Credit
Agreement.  Subparagraph (c) is added to and made a part of Section 1.2 of the
Credit Agreement which shall read as follows:
 
“(c)          Unused Facility Fee.  Borrower agrees to pay to Bank an unused
facility fee on the daily average unused amount of the Line of Credit for the
period from and including the date of this Agreement to and including October
24, 2015, at the rate of one quarter of one percent (0.25%) per annum based on a
360 day year and the actual number of days elapsed.  For the purpose of
calculating the unused facility fee hereunder, the Line of Credit shall be
deemed utilized by the amount of all outstanding advances under the Line of
Credit.  Accrued unused facility fee shall be payable in arrears on October 24th
of each calendar year during the term of this Agreement commencing October 24,
2013, with the final payment being due on October 24, 2015.”
 
Section 2.3.            Amendment to Subsection (d) of Section 4.3 of the Credit
Agreement.  Subsection (d) of Section 4.3 of the Credit Agreement is amended and
restated in its entirety to hereafter read as follows:
 
“(d)           not later than 30 days after the end of each calendar month, a
Borrowing Base Certificate, an aged listing of accounts receivable and accounts
payable, and a reconciliation of accounts;”.
 
Section 2.4.            Amendment to Subsection (a) of Section 4.9 of the Credit
Agreement.  Subsection (a) of Section 4.9 of the Credit Agreement is amended and
restated in its entirety to hereafter read as follows:
 
“(a)          Minimum Net Worth.  Minimum Net Worth of not less than
$22,000,000.00 on a quarterly basis, determined as of each fiscal quarter end.”
 
For purposes hereof the following terms shall have the meanings indicated:
 
“Minimum Net Worth” means, with respect to the Loan Parties as of the date of
calculation, the Total Assets of the Loan Parties minus the Total Liabilities of
the Loan Parties.
 
 
 
 
 

--------------------------------------------------------------------------------

 
“Total Assets” means, with the respect to the Loan Parties as of the date of
calculation, all assets (both current and non-current) which in conformity with
generally accepted accounting principles, would be included as assets on a
consolidated balance sheet of the Loan Parties.
 
“Total Liabilities” means, with respect to the Loan Parties as of the date of
calculation, all amounts which in conformity with generally accepted accounting,
would be included as liabilities on a consolidated balance sheet of the Loan
Parties.”
 
Section 2.5.            Amendment to Definition of “Fixed Charge Coverage Ratio”
contained in Subsection (b) of Section 4.9 of the Credit Agreement.  The
definition of “Fixed Charge Coverage Ratio contained in Subsection (b) of
Section 4.9 of the Credit Agreement is amended and restated in its entirety to
hereafter read as follows:
 
“‘Fixed Charge Coverage Ratio’ means with respect to the Loan Parties as of the
date of calculation, the ratio of (a) EBITDA plus operating lease payments minus
(i) non-financed capital expenditures, minus (ii) dividends and distributions,
minus (iii) amounts paid by Borrower to purchase or acquire any of its equity
interests to (b) the sum of (i) Debt Service plus (ii) operating lease payments,
in each case determined for the 12-month period then ending.”
 
Section 2.6.            Deletion of Section 5.2 of the Credit
Agreement.  Section 5.2 is deleted from the Credit Agreement in its entirety.
 
Section 2.7.            Deletion of Section 5.3 of the Credit
Agreement.  Section 5.3 is deleted from the Credit Agreement in its entirety.
 
Section 2.8.            Amendment to Section 7.2 of the Credit
Agreement.  Section 7.2 of the Credit Agreement is amended and restated in its
entirety to hereafter read as follows:
 
Section 7.2.            NOTICES.  All notices, requests and demands which any
party is required or may desire to give to any other party under any provision
of this Agreement must be in writing delivered to each party at the following
address:
 
Loan Parties:
Wilhelmina International, Inc.
 
200 Crescent Court
 
Suite 1400
 
Dallas, Texas  75201
 
Attention:  John Murray
   
Bank:
Amegy Bank National Association
 
2501 N. Harwood
 
Suite 1600
 
Dallas, Texas 75201
 
Attention:  Mr. Drew Cullum

 
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
Conditions Precedent
 
Section 3.1.            Conditions.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived by the Lender:
 
(a)           The following instruments shall have been duly and validly
executed and delivered to Lender by the parties thereto, all in form, scope and
content satisfactory to the Lender:
 
(i)           this Amendment executed by Borrower and Guarantors;
 
(ii)          Second Amended and Restated Line of Credit Promissory Note dated
of even date with this Amendment in the stated principal amount of $5,000,000.00
executed by Borrower and payable to the order of Bank (the “Second Amended and
Restated Line of Credit Note”) which, in part represents a renewal of the
Existing Line of Credit Note and, in part, represents an advance of additional
monies to Borrower by Bank (the Existing Line of Credit Note, as amended and
restated by the Second Amended and Restated Line of Credit Note is herein called
the “Line of Credit Note”);
 
(iii)           Second Amendment to Pledge and Security Agreement dated of even
date with this Amendment executed by Borrower and each Guarantor (the “Second
Amendment to Security Agreement”); and
 
(iv)           Resolutions of the Board of Directors (or other governing body)
of Borrower and each Guarantor certified by the Secretary or an Assistant
Secretary (or other custodian of records of each such entity) which authorize
the execution, delivery, and performance by Borrower and each Guarantor of this
Amendment and the other Loan Documents to be executed in connection herewith.
 
(b)           The representations and warranties contained herein, in the Credit
Agreement, as amended hereby, and in each other Loan Document shall be true and
correct as of the date hereof, as if made on the date hereof, except to the
extent such representation and warranties relate to an earlier date.
 
(c)           No Event of Default shall have occurred and be continuing and no
Default shall exist, unless such Event of Default or Default has been
specifically waived in writing by Lender.
 
(d)           All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto, shall be satisfactory to Lender and its
legal counsel.
 
(e)           There shall have been no material adverse change in the condition
(financial or otherwise) of Borrower or any Guarantor since April 20, 2011.
 
ARTICLE IV
RATIFICATIONS, REPRESENTATIONS, WARRANTIES
 
Section 4.1.             Ratifications.  The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Credit Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the other Loan Documents are ratified and confirmed and shall continue in
full force and effect.  Borrower and Guarantors agree that the Credit Agreement,
as amended hereby, and the other Loan Documents shall continue to be legal,
valid, binding obligations of Borrower and Guarantors, enforceable against
Borrower and Guarantors in accordance with their respective terms.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.2.            Renewal of Security Interests.  Each of Borrower and
Guarantors hereby renews, regrants and affirms the liens and security interests
created and granted in the Credit Agreement and in all other Loan Documents
(including, without limitation, those certain Pledge and Security Agreements to
which it is a party, as amended, to secure the prompt payment of all
indebtedness and obligations of Borrower and each Guarantor under the Loan
Documents as amended and increased by the terms hereof.  Each of Borrower and
Guarantors agree that this Amendment shall in no manner affect or impair the
liens and security interests securing the indebtedness of Borrowers and
Guarantors to Bank and that such liens and security interests shall not in any
manner be waived, the purposes of this Amendment being to modify the Credit
Agreement as herein provided, and to carry forward all liens and security
interests securing same, which are acknowledged by Borrower and Guarantors to be
valid and subsisting.
 
Section 4.3.            Representations and Warranties.  Borrower and Guarantors
hereby represent and warrant to Lender as follows:
 
(a)           The execution, delivery and performance of this Amendment and any
and all other Loan Documents executed and delivered in connection herewith have
been authorized by all requisite corporate action on the part of Borrower and
each Guarantor and do not and will not conflict with or violate any provision of
any applicable laws, rules, regulations or decrees, the organizational documents
of Borrower or any Guarantor, or any agreement, document, judgment, license,
order or permit applicable to or binding upon Borrower or any Guarantor or their
respective assets.  No consent, approval, authorization or order of, and no
notice to or filing with, any court or governmental authority or third person is
required in connection with the execution, delivery or performance of this
Amendment or to consummate the transactions contemplated hereby;
 
(b)           The representations and warranties contained in the Credit
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof, except to the extent such representations and warranties
relate to an earlier date;
 
(c)           No Event of Default under the Credit Agreement or any Loan
Document has occurred and is continuing;
 
(d)           Borrower and Guarantors are in full compliance with all covenants
and agreements contained in the Credit Agreement, as amended hereby, and the
other Loan Documents to which each is a party;
 
(e)           Neither Borrower nor any Guarantor has amended any of its
organizational documents since the date of the execution of the Credit
Agreement; and
 
(f)           As of the date of this Amendment, the unpaid principal amount of
the Line of Credit Note is $1,500,000.00, which amount is unconditionally owed
by Borrower to Bank without offset, defense or counterclaim of any kind or
nature whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
Section 4.4.            Guarantors’ Consent and Ratification.  Each Guarantor
hereby consents and agrees to the terms of this Amendment, and agrees that the
Guaranty Agreement to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its
terms.  Furthermore, each Guarantor hereby agrees and acknowledge that (a)
the  Guaranty Agreements are Loan Document, (b) the Guaranty Agreements are not
subject to any claims, defenses or offsets, (c) nothing contained in this
Amendment or any other Loan Document shall adversely affect any right or remedy
of Bank under the Guaranty Agreements, (d) the execution and delivery of this
Amendment shall in no way reduce, impair or discharge any obligations of any
Guarantor pursuant to the Guaranty Agreements and shall not constitute a waiver
by Bank against any Guarantor, (e) by virtue hereof and by virtue of the
Guaranty Agreements, each Guarantor hereby guarantees to Lender the prompt and
full payment and full and faithful performance by the Borrower of the entirety
of the Guaranteed Indebtedness (as defined in the Guaranty Agreements)
including, without limitation, all amounts owing under Second Amended and
Restated Line of Credit Note, (f) no Guarantor’s consent is required to the
effectiveness of this Amendment, and (g) no consent by any Guarantor is required
for the effectiveness of any future amendment, modification, forbearance or
other action with respect to the Credit Agreement or any present or future Loan
Document.
 
ARTICLE V
MISCELLANEOUS
 
Section 5.1.            Survival of Representations and Warranties.  All
representations and warranties made in the Credit Agreement or any other Loan
Document, including without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Bank or any
closing shall affect such representations and warranties or the right of Bank to
rely thereon.
 
Section 5.2.            Reference to Credit Agreement.  Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference in such Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.
 
Section 5.3.           Expenses of Bank.  As provided in the Credit Agreement,
Borrower agrees to pay on demand all reasonable costs and expenses incurred by
Bank in connection with the preparation, negotiation and execution of this
Amendment and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto, including, without
limitation, the reasonable costs and fees of Bank’s legal counsel, and all
reasonable costs and expenses incurred by Lender in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, and any other Loan Document, including, without limitation, the
reasonable costs and fees of Bank’s legal counsel.
 
Section 5.4.            RELEASE. BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN.  ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED,
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER AND ANY
GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOAN, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS, AND NEGOTIATIONS FOR AND EXECUTION OF THE
LOAN DOCUMENTS.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Section 5.5.            Severability.  Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 5.6.            GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO HAVE
BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
 
Section 5.7.            Successors and Assigns.  This Amendment is binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs, executors, and legal representatives, except that
none of the parties hereto other than Bank may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Bank.
 
Section 5.8.            WAIVER OF TRIAL BY JURY.  THE PARTIES HERETO AGREE THAT
NO PARTY SHALL REQUEST A TRIAL BY JURY IN THE EVENT OF LITIGATION BETWEEN THEM
CONCERNING THE LOAN DOCUMENTS OR ANY CLAIMS OR TRANSACTIONS IN CONNECTION
THEREWITH, IN EITHER A STATE OR FEDERAL COURT, THE RIGHT TO TRIAL BY JURY BEING
EXPRESSLY WAIVED BY BANK, BORROWER AND GUARANTORS.  EACH OF BANK, BORROWER AND
GUARANTORS ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH
THE BENEFIT OF ADVICE OF COUNSEL OF ITS CHOOSING.
 
Section 5.9.            Counterparts.  This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.
 
Section 5.10.          Descriptive Headings.  The captions in this Amendment are
for convenience only and shall not define or limit the provisions hereof.
 
Section 5.11.         ENTIRE AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT
AND ALL OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND
PURSUANT TO THIS AMENDMENT AND THE CREDIT AGREEMENT REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Section 5.12.          Arbitration.  All disputes, claims, and controversies
arising from this Amendment shall be arbitrated in accordance with Section 7.15
of the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first written above.
 
BORROWER:
 
WILHELMINA INTERNATIONAL, INC.,
 
a Delaware corporation
 
By: s/ John Murray
John Murray
Chief Financial Officer




BANK:
 


 
AMEGY BANK NATIONAL ASSOCIATION, a national banking association
 
By:  /s/ Andrew W. Cullum
Name:  Andrew W. Cullum
Title: Asst. Vice President




GUARANTORS:
 
WILHELMINA LICENSING LLC,
a Delaware limited liability company




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer




WILHELMINA FILM & TV PRODUCTIONS LLC, a Delaware limited liability company




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




WILHELMINA ARTIST MANAGEMENT LLC, a New York limited liability company




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer




WILHELMINA-MIAMI, INC.,
a Florida corporation




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer




WILHELMINA INTERNATIONAL, LTD.,
a New York corporation




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer




WILHELMINA WEST, INC.,
a California corporation




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer




WILHELMINA MODELS, INC.,
a New York corporation




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer
 
 
 
 
 

--------------------------------------------------------------------------------

 




LW1, INC.,
a California corporation




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer




WILHELMINA CREATIVE, LLC,
a Florida limited liability company




By:   s/ John Murray
John Murray
Vice President and Chief Financial Officer


 
 
 

--------------------------------------------------------------------------------

 